Citation Nr: 1211891	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine, claimed as a back condition secondary to a shrapnel/blast injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that the Veteran's DDD of the thoracolumbar spine is likely related to service.  


CONCLUSION OF LAW

The criteria for service connection for DDD of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this service connection claim for a back disability at present without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

In his written submissions, the Veteran contends that his spinal disorder is related to his service during World War II.  More specifically, he contends that his DDD of the thoracolumbar spine is secondary to the shrapnel/blast injury he suffered as a combat veteran on Iwo Jima during World War II.  

Information in the claims file indicates that the blast concussion and schrapnel cuts occurred on March 3, 1945 and that the Veteran was treated at an aid station on Iwo Jima and then went to a hospital in Japan from March 1945 to May 1945.  Information in the claims file also shows that in January 1948 the Veteran was service-connected for facial scars secondary to a shell fragment wound, scars of the hands secondary to a shell fragment wound, and scars of the left leg secondary to a shell fragment wound.  (He was later service-connected for an anxiety reaction (also diagnosed as combat neurosis), tinnitus, and the loss of two teeth.)  

Service personnel records show that the Veteran, a light machine gun crewman, participated in action against the enemy on Iwo Jima from February 21, 1945 to March 2, 1945, when he was wounded in action.  

Service treatment records are negative for any complaints of, or treatment for, a back disorder.  March 1945 service clinical records indicated that the Veteran had been evacuated from Iwo Jima for combat fatigue.  A physical examination was essentially negative but for the Veteran's complaint of a slight headache.  There was no diagnosis of any back disorder.  The Veteran's April 1946 discharge examination revealed no abnormalities of the spine.  

Post-service, according to an April 1948 VA examination the Veteran was in active combat on Iwo Jima from February 1945 to March 1945 when he and a buddy were injured in a shell explosion very close to their foxhole.  The Veteran was wounded with shell fragment wounds to the hands, face and leg and a concussion from a shell blast followed by a nervous condition.  On examination, no scars were visible on the hands or leg, and a scar on the right cheek was described as small and superficial.  The examiner specifically noted there were no other residuals from gunshot wounds or other injuries.  Posture, gait and muscular development were noted as normal or good.  The examiner did not note any complaints or abnormalities concerning the back or spinal column.  

According to an April 1953 VA examination the Veteran claimed that he received shrapnel wounds of the knees, face and arms.  Examination of the spine was negative.  

A September 1988 VA hospital discharge summary and other hospital records of that month noted that the Veteran had complained of chronic back pain for several years when he was admitted for a flare-up (muscle spasms) and other complaints.  The examiner noted that the flare up began when the Veteran started down the steps at home, sneezed, and felt pain in his lower back and right hip.  The Veteran told the physician that in service he spent 37 days in Saipan Hospital secondary to shrapnel wounds he received on Iwo Jima.  It was noted that he had degenerative joint disease (DJD) of the lumbar spine, but no date was given for when this diagnosis was made.  One record showed a provisional diagnosis of probable herniated L5-S1 disc with compression of right L5 nerve root, DJD of lumbar spine.  Examination showed that the back was slightly tender to the right of the lumbosacral spine along the sciatic notch.  He was injected along the right sciatic notch three times that month and progressively improved after each injection.  He was also fitted with a medium chairback brace.  

An April 1991 VA medical record noted that the Veteran had a history of back problems all of his life.  He told the examiner that he had done a lot of strenuous work previously but also had some shrapnel wounds to the back.  

A June 1991 VA X-ray study showed degenerative changes of the lumbar spine including DDD at L5-S1 and also narrowing of the disc space at L4-L5.  

A January 1995 VA medical record noted the Veteran's complaints of pain to the mid and low back and a diagnosis of degenerative joint disease.  An X-ray study revealed degenerative changes seen most marked at the lumbosacral junction and diffuse osteoporosis most likely due to aging.  

The Veteran underwent a VA examination of his shell fragment wounds in August 1995.  He told the examiner that he was struck in the face, hands, and knees.  There were no subjective complaints or objective findings regarding any injury to the back or a spinal disorder.  

A March 1996 VA examination noted two or three areas of depigmentation, varying from 3 to 5 mm. in diameter scattered across the lumbar area.  The Veteran told the examiner these were shell fragment wounds.  The examiner noted these areas were movable and not tender.  Diagnosis was history of shell fragment wounds to face, back, and knees with evidence only of a faint, asymptomatic scar on the back.  

Private medical records from the practice of Dr. J.W.E. dated in November 2009 and a CD-ROM with three spinal X-rays have been associated with the claims file.  The Veteran told the private physician that he had low back pain for 60 years, or from 1949.  He also told the physician that his back pain began after he sustained a blast injury while in service and that he started using traction and received a number of cortisone shots to the back while at VA facilities.  X-ray studies revealed mild L4-L5 and moderate to severe L5-S1 DDD with mild spondylitic disc bulges and mild to moderate facet joint arthropathy, which contributed to only mild narrowing of the neural foramina without central canal stenosis.  Assessment was chronic mechanical low back pain likely due to severe DDD at L5-S1 and mild to moderate DDD at L4-5.  Dr. J.W.E. also noted that the Veteran's symptoms began in a service-related accident and that it was likely that this injury was due to his service in the military.  

The Veteran underwent a VA examination in February 2010.  He told the examiner that he had shrapnel injuries to the back while serving on Iwo Jima in the 1940s and that he was hospitalized in Japan for traction and rest and at the Guam Army Hospital for rest and rehabilitation.  He said that his initial post-service treatment was at a VA hospital in West Virginia where several back braces and cortisone shots were recommended.  He said that surgery was recommended in the 1950s to remove several intervertebral discs, but that he refused surgery.  He complained that his current back pain was worse than it had ever been, that he needed a lift to get up and down stairs at home, that he was unable to bend over at all, and that some days he was totally unable to get out of bed.  

On examination, a stooped posture was noted as well as an antalgic and cautious gait.  X-ray studies showed diffuse moderate DDD with no evidence of spondylolysis or focal osseous lesions.  Diagnosis was DDD of the lumbosacral spine.  The VA examiner opined that the Veteran's DDD of the thoracolumbar spine was not caused by or a result of any blast/shrapnel injury during service on Iwo Jima.  The examiner pointed out that while the Veteran indeed has DDD and did indeed suffer from a blast and shrapnel injury in Iwo Jima, it was difficult to connect both.  Scars from the shrapnel injuries were not visible to the examiner, although he conceded prior examinations and the Veteran documented the presence of some scars.  This indicated to the examiner that the shrapnel injuries to the back were minimal.  The VA examiner concluded that he would not expect small shrapnel injuries to result in DDD.  He commented that it was very likely that the Veteran sustained some blunt trauma as well that may have involved the spine.  However, the examiner felt that blunt trauma would not result in DDD.  He stated that DDD is usually an age-related process rather than the body's response to traumatic injury.  

Based on a review of all the evidence of record, the Board finds that the preponderance of the evidence, at the very least, is in equipoise as to whether the Veteran's current diagnosed back disorder is related to his period of active service.  Initially, as noted above, the Board notes that the Veteran has been diagnosed with current degenerative disc disease of the thoracolumbar spine.  It is clear that he has a current back disability.  

As to service incurrence, information in the claims file indicates that the Veteran is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  The Veteran is competent to testify about suffering from shrapnel wounds to the back during combat, his symptoms of back pain after the inservice explosion, and his treatment at a service hospital in Japan for back discomfort as these recollections are consistent with the circumstances, conditions or hardships of service on Iwo Jima at the end of World War II.  See 38 U.S.C.A. § 1154(b).  Therefore, the Board finds that the Veteran can be considered a combat veteran under the provisions of 38 U.S.C.A. § 1154(b) for purposes of this appeal.  

As noted above, there is medical and lay evidence in the claims file which tends to show that this combat Veteran injured his back during a combat operation on Iwo Jima at the end of World War II.  A VA examination of his shrapnel wound scars in March 1996 showed two or three areas of depigmentation scattered across the lumbar area and a diagnosis of a history of shell fragment wounds to the back.  The March 1996 VA examiner also noted a faint, asymptomatic scar on the back.   The competent medical and lay evidence of record also shows that the Veteran endured subsequent back pain after discharge.  See 38 U.S.C.A. § 1154(b).  Because VA treatment records from 1946 to 1959 could not be obtained for this appeal, the Board does not know how soon after service the Veteran began treatment for back complaints or when specifically he was diagnosed with DDD of the thoracolumbar spine.  

To establish service connection in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, and 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable, there still must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current back disorder.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The February 2010 VA examiner opined that the Veteran's DDD of the thoracolumbar spine was not caused by or a result of the Veteran's inservice blast and shrapnel injury because the examiner could not see any scars which resulted from the shrapnel, and he did not expect small shrapnel injuries or blunt trauma from the explosion to result in DDD.  The VA examiner opined, rather, that DDD of the spine was usually an age-related process.  However, his opinion appears deficient in view of the finding of the March 1996 VA examiner who found a history of shell fragment wounds to the back which tends to corroborate the combat veteran's lay evidence of shrapnel injury to the back during service.  In addition, the February 2010 VA examiner failed to comment on the positive opinion of a private physician found in the claims file.  

The private opinion by Dr. J.W.E. in support of nexus is not deficient merely because he did not review the Veteran's claims file.  See Gardin v. Shinseki, 613 F.3d 1374, (Fed. Cir. 2010) (noting that neither statute nor regulation requires that a private physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (mere statement that one physician did or did not have access to the claims file is of little use in determining the probative value of the physician's opinion).  Indeed, Dr. J.W.E. clearly interviewed the Veteran and provided a thorough examination, which included an X-ray study.  As noted above, Dr. J.W.E. found that the Veteran's DDD of the thoracolumbar spine was likely due to the inservice shrapnel/blast incident.  

The Board finds that Dr. J.W.E.'s opinion deserves at least as much probative weight as that of the VA reviewer because the typewritten report is comprehensive and noted details from the Veteran's service and post-service medical records.  In addition, the examination and medical opinion of Dr. J.W.E. tends to corroborate this combat Veteran's lay evidence of inservice injury and subsequent back symptomatology.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the competing medical opinions are, at the very least, in equipoise as to the question of whether the Veteran's back disability is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of the claim.  However, granting the Veteran the benefit of the doubt, the Board finds that Dr. J.W.E.'s independent opinion in November 2009 is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed degenerative disc disease and his period of active service.  Therefore, the Veteran has a medical opinion linking a diagnosed back disability to service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds service connection is warranted for the Veteran's back disorder.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection, the claim for service connection for degenerative disc disease of the thoracolumbar spine is granted.  

ORDER

Service connection for DDD of the thoracolumbar spine, claimed as a back condition secondary to a shrapnel/blast injury, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


